Citation Nr: 0318013	
Decision Date: 07/28/03    Archive Date: 08/05/03	

DOCKET NO.  97-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, postoperative, with traumatic arthritis, 
currently evaluated as 10 percent disabling. 

2.  Whether the veteran timely appealed the denial of a total 
disability rating based upon individual unemployability 
resulting solely from service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran completed approximately 16 non-consecutive years 
of active military service ending in January 1985.  

This matter arises from various rating decisions rendered 
since August 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.  

For reasons that will be explained in greater detail below, 
the Board has determined that the issue of the veteran's 
entitlement to individual unemployability should instead be 
framed in the manner reflected on the cover page of this 
decision.  


REMAND

This case is not yet ready for appellate disposition for the 
reasons that follow.  

During the pendency of this appeal, the regulations regarding 
the evaluation of intervertebral disc syndrome pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5193 were amended.  See 67 
Fed. Reg. 54,345 - 54,349 (Aug. 22, 2002).  The changes 
became effective September 23, 2002.  

The Board previously remanded this case in March 1999 for 
further action and adjudication of the issue of the veteran's 
claim of an increased evaluation for herniated nucleus 
pulposus, L5-S1, with traumatic arthritis, currently 
evaluated as 10 percent disabling.  A review of the record as 
currently constituted indicates that the RO rendered a rating 
decision in December 2002 denying an increased rating for 
that disability.  During that same month, a supplemental 
statement of the case was issued to the veteran.  However, 
neither the aforementioned rating decision or the 
supplemental statement of the case addressed the impact of 
the latest amendments to the applicable diagnostic code for 
rating that disability.  Nor was the veteran notified of the 
applicable amendments to the applicable diagnostic code.  
This must be accomplished prior to further appellate 
consideration to ensure that the appellant has been accorded 
due process of law.  

In the Board's March 1999 remand, it was noted that the RO 
had denied the veteran's claim for individual unemployability 
in May 1998, and that the veteran had been furnished a 
supplemental statement of the case with regard to that 
matter.  The Board also noted that it was unclear as to 
whether the veteran had submitted a timely substantive appeal 
as to that issue.  In its August 2000 supplemental statement 
of the case, the RO noted that the issue of individual 
unemployability was "inextricably intertwined" with the issue 
of the evaluation of the veteran's service-connected "back 
condition."  The RO concluded that, as a result, the issue of 
individual unemployability was included in the appeal 
regarding the evaluation of the veteran's service-connected 
herniated nucleus pulposus at L5-S1, postoperative, with 
traumatic arthritis.  However, that disability is just one of 
the veteran's many service-connected disabilities.  Thus, it 
cannot be assumed that the veteran's claim regarding 
individual unemployability hinged solely upon the 
determination rendered regarding his service-connected low 
back disability.  As such, a separate and timely substantive 
appeal regarding the issue of individual unemployability is 
required to place that issue in appellate status, thereby 
conferring jurisdiction of the matter on the Board.  The 
question of whether the veteran filed a timely substantive 
appeal with the RO's denial of individual unemployability 
must be addressed accordingly.  

In view of the foregoing, this case again is REMANDED to the 
RO for action as follows:  

1.  The RO should again review the 
claims.  The recent amendments to 
38 C.F.R. § 4.71a, DC 5293 should be 
considered in evaluating the veteran's 
claim of entitlement to an increased 
evaluation for his service-connected 
herniated nucleus pulposus, L5-S1, 
postoperative, with traumatic arthritis, 
currently evaluated as 10 percent 
disabling.  In addition, the RO should 
determine whether the veteran timely 
appealed the issue of his entitlement to 
a total disability rating based upon 
individual unemployability.  

2.  If either of the benefits sought on 
appeal is not granted, then the veteran 
should be furnished a supplemental 
statement of the case.  If necessary, he 
should be furnished the latest 
regulations regarding the evaluation of 
intervertebral disc syndrome.  Similarly, 
if the RO determines that the veteran did 
not file a timely appeal regarding the 
issue of his entitlement to a total 
disability rating based upon individual 
unemployability, then he should be given 
the appropriate laws and regulations 
regarding the timeliness of appeals.  The 
veteran and his representative should 
also be given the appropriate time period 
in which to respond.  

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action unless so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims.  The veteran is free to 
submit 


additional evidence and information regarding any matters 
that the Board has remanded to the RO.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  




                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




